Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2021 has been entered.

Status of Application and Claims
Claims 1, 3-8, 10-15 and 17-23 are pending.
Claims 1, 3-5, 8, 11-12, 15, 19 and 21-23 were amended or newly added in the Applicant’s filing on 6/16/2021.
Claims 2, 9 and 16 were cancelled in the Applicant's filing on 6/16/2021.
This office action is being issued in response to the Applicant's filing on 6/16/2021.
 
Allowable Subject Matter
	Claims 1, 3-8, 10-15 and 17-23 are allowed.

Reasons for Allowance
	The following is a statement of reasons for indication of allowable subject matter. The prior art fails to teach or suggest the limitations of:
receive a tax-advantaged account (TAA) creation request comprising a provider, a prospective account holder, demographic information associated with the prospective account holder, a cost of a qualified expenditure, an initial funding amount, and one or more bank accounts;
…
simultaneously generate and send a first transaction to a banking system requesting a creation of a TAA at the banking system; 
receive a response from the banking system, in response to sending the first transaction, verifying a creation of the TAA; 
in response to the response, generate a second transaction causing a transfer of a sum of funds equal to the initial funding amount from the one or more bank accounts to the TAA and a third transaction causing a transfer of the cost of the qualified expenditure to the provider account from the TAA. (as in Claim 1).

	Substantially similar limitations are present in all independent claims.
	It is old and well known in the art for a consumer to create a tax-advantaged account, such as a health care flexible spending account, funding said account and utilizing the funds in said account to make qualified purchases, such as qualified prescription drugs.
	The instant application distinguishes from these old and well known practices by creating, funding and utilizing a tax-advantaged account in one transaction, rather than requiring the creation and funding of the tax-advantaged account in advance of the account’s utilization to make qualified purchases. 
	Lan (US PG Pub. 2013/0204638) discloses a method/system for receiving a tax-advantaged account (MSA account) creation comprising a prospective account holder (member's full name), demographic information (e.g. gender, date of birth, injuries ...) associated with the prospective account holder (member), an initial funding amount (initial seed), and one or more bank accounts (funding sources). (see fig. 3; para. 9, 21, 30 and 33-34). Lan then discloses creating the TAA account (see para. 24 and 26), funding the TAA account (see para. 26 and 36-37) and finally utilizing the TAA account (see para. 25 and 28). However, this prior art reference does not teach or suggest, either by itself or in combination with others, creating, funding and utilizing a tax-advantaged account in one transaction. Rather Lan discloses the traditional and conventional methodology of performing the steps of account creation, funding and utilization as a sequence of steps separated over time. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                         February 22, 2022